         Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 1 of 27



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


CHESAPEAKE BAY FOUNDATION, INC.,                      Civil Action Nos. 1:20-cv-01063-RDB;
et al.,                                               1:20-cv-01064-RDB

       Plaintiffs,

v.

ANDREW R. WHEELER, in his official
capacity as Administrator of the United States
Environmental Protection Agency, et al.,

       Defendants,

CHANTELL SACKETT; MICHAEL
SACKETT

       Proposed Defendant-Intervenors.



      [PROPOSED] OPPOSITION TO MOTION FOR SUMMARY JUDGMENT BY
            PROPOSED DEFENDANT-INTERVENORS THE SACKETTS

       Defendant-Intervenors Chantell and Michael Sackett (the Sacketts) oppose Plaintiffs’

motion for summary judgment, Dkt # 35, to the extent that it challenges the definition of “adjacent

wetlands” in the Navigable Waters Protection Rule (2020 Rule). Plaintiffs’ claims rest on the

propositions that the Federal Defendants (Agencies) engaged in discretionary decision making

when they adopted the Navigable Waters Protection Rule and that they abused their discretion in

so acting. This is incorrect, at least as to the 2020 Rule’s revised definition of “adjacent wetlands.”

A plain reading of the text of the Clean Water Act, as authoritatively interpreted by the Supreme

Court, precludes the Agencies from regulating wetlands that do not directly abut other regulable

water bodies. The Agencies have no discretion to extend their regulations beyond that limit, and

so their decision not to include most non-abutting wetlands was compelled by the statute and was



                                                  1
         Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 2 of 27



not a discretionary decision. Since as to “adjacent wetlands” it was not a discretionary decision,

that provision of the Rule is not subject to remand, vacatur, or injunction based on the claims in

the operable pleadings.

                                  STATEMENT OF THE CASE

  I.   Statutory Background.

       The Clean Water Act, 33 U.S.C. § 1251, et seq., regulates discharges of “pollutants” from

“point sources” to “navigable waters.” 33 U.S.C. §§ 1311(a), 1362(12). The Act defines “navigable

waters” as “waters of the United States, including the territorial seas.” Id. § 1362(7). The Act

defines “territorial seas,” but does not otherwise define “waters of the United States.” Id. § 1362(8).

       Under the Act, nonexempt discharges into “navigable waters” require a permit from either

the Environmental Protection Agency (EPA) or the Army Corps of Engineers (Army), such as an

Army “dredge and fill” permit under 33 U.S.C. § 1344. Dredge and fill permits substantially limit

the use of property. See Daniel R. Mandelker, Practicable Alternatives for Wetlands Development

Under the Clean Water Act, 48 Envtl. L. Rep. News & Analysis 10894 (Oct. 2018).

       Those engaged in unpermitted, nonexempt discharges into “navigable waters” face citizen

suits, administrative cease-and-desist and compliance orders, administrative penalties, civil actions

for monetary civil penalties and injunctive relief, and criminal prosecution. See Gwaltney of

Smithfield, Ltd. v. Chesapeake Bay Found., Inc., 484 U.S. 49, 52–53 (1987). These severe burdens

make it critically important that the regulated public knows what “navigable waters” means.

       The Agencies have tried many times to define “navigable waters” over the years. In 1986,

the Army adopted a regulatory definition that stretched the term “navigable waters” to include all

interstate and some intrastate navigable waters, all their non-navigable tributaries, and all non-




                                                  2
         Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 3 of 27



navigable wetlands “adjacent” (broadly defined as “bordering, contiguous, or neighboring”) to

other regulated waters. See 33 C.F.R. § 328.3 (a)(7) & (c) (1987) (defining “adjacent wetlands”).

 II.   The Supreme Court’s Rapanos Decision.

       The Supreme Court ruled that the 1986 Regulations were beyond the authority of the Clean

Water Act in Rapanos v. United States, 547 U.S. 715 (2006). In Rapanos, a divided Court held

that the tributary and adjacent wetlands provisions of the 1986 Regulations exceeded the scope of

the statutory term “navigable waters.” Id. at 715. A four-Justice plurality determined that the

language, structure, and purpose of the Clean Water Act restrict federal authority over non-

navigable tributaries to only those that are “relatively permanent, standing or continuously flowing

bodies of water,” commonly recognized as “streams, oceans, rivers and lakes.” Id. at 739 (cleaned

up). The plurality limited regulation of wetlands to those that physically abut relatively permanent

and continuously flowing waters, with an immediate surface water connection making the wetland

and water body “indistinguishable.” Id. at 755.

       Justice Kennedy joined the plurality in the judgment. But his concurrence proposed a

broader interpretation of “navigable waters” than the plurality: the “significant nexus” test. Id. at

759 (Kennedy, J., concurring). Under this test, the government can regulate a wetland that does

not abut relatively permanent waters if the wetland “significantly affect[s] the chemical, physical,

and biological integrity” of a navigable-in-fact waterway. Id. at 779–80 (Kennedy, J., concurring).

In Justice Kennedy’s view, such wetlands can be regulated standing alone or combined with

“similarly situated lands” within an undefined “region.” Id. at 780 (Kennedy, J., concurring).

       Both the Rapanos opinions that joined in the judgment agreed that the 1986 Regulations

exceeded the authority of the Agencies “inasmuch as it allowed, as a matter of course, jurisdiction

over wetlands adjacent to nonnavigable tributaries.” Precon Development Corp., Inc. v. U.S. Army,




                                                  3
         Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 4 of 27



633 F.3d 278, 288 n.8 (4th Cir. 2011) (citing Rapanos, 547 U.S. at 739 (plurality) and id. at 781–

82 (Kennedy, J., concurring in judgment)).

III.   The Navigable Waters Protection Rule.

       In 2015, after years of effort to address Rapanos, the Agencies adopted new regulations

(the 2015 Rule) redefining “navigable waters.” 33 C.F.R. § 328.3 (2016); 80 Fed. Reg. 37,054

(June 29, 2015). Several lawsuits challenged the 2015 Rule. On August 21, 2019, the U.S. District

Court for the Southern District of Georgia ruled on summary judgment that the 2015 Rule violated

the Clean Water Act. Georgia v. Wheeler, 418 F. Supp. 3d 1336 (S.D. Ga. 2019). A short time

later, partially in response to the decision in Georgia v. Wheeler, the Agencies published the first

regulation at issue in this case, which repealed the 2015 Regulations and re-adopted the 1986

Regulations. 84 Fed. Reg. 56,626 (Oct. 22, 2019) (the Repeal Rule, challenged in Section I of

Plaintiffs’ Summary Judgment Brief, Dkt # 35-1, at 9–27).

       On April 21, 2020, the Agencies published the second regulation at issue in this case, the

Navigable Waters Protection Rule. 85 Fed. Reg. 22,250 (Apr. 21, 2020) (the subject of Section II

of Plaintiffs’ Summary Judgment Brief, Dkt # 35-1 at 27–52). Among other things, the 2020 Rule

defines “adjacent wetlands,” 33 C.F.R. § 328.3(a)(4), as only those wetlands that abut or are

flooded by other regulated waters, or that are physically separated from such waters only by natural

barriers or by permeable artificial barriers. 33 C.F.R. § 328.3(c)(1). 1

                                           ARGUMENT

       The essence of Plaintiffs’ claims is that the Agencies’ selection of the narrow reading of

“navigable waters” adopted by the Rapanos plurality over the broader reading endorsed by Justice


1
  Subsequent references to 33 C.F.R. § 328.3 and its subdivisions are, unless indicated otherwise,
to the version published in the Federal Register on April 21, 2020, at 85 Fed. Reg. at 22,338–39,
and the identical provisions at 40 C.F.R. § 120.2, published the same date at 85 Fed. Reg. at
22,340–41. 40 C.F.R. § 120.2(3)(i) corresponds to 33 C.F.R. § 328.3(c)(1).


                                                  4
         Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 5 of 27



Kennedy was a discretionary choice that required the Agencies to comply with the reasoned

decision-making standards of the APA. Plaintiffs also argue that the proper interpretation of

Rapanos is that Justice Kennedy’s broader reading is controlling over the Rapanos plurality.

Therefore, they argue, the narrower interpretation of the Act in the 2020 Rule violates the Rapanos

concurrence and other principles.

        The fundamental error in this approach is that under Supreme Court precedent for

interpreting fractured decisions, the Rapanos plurality is controlling, and Justice Kennedy’s

broader reading (which is textually, constitutionally, and precedentially suspect) is not available

to the Agencies or the courts as a valid interpretation of the Act. The controlling Rapanos plurality,

at least as to non-abutting wetlands, compels the changes made to the 2020 Rule’s definition of

“adjacent wetlands.” Thus, as to that portion of the Rule, no discretionary decision was made, and

no relief is available to the Plaintiffs.

I.      THE CLEAN WATER ACT ONLY REGULATES WETLANDS THAT
        DIRECTLY ABUT OTHER REGULABLE WATER BODIES.

        Plaintiffs assert that the terms “navigable waters” and “waters of the United States,

including the territorial seas” are to be interpreted as broadly as possible. See Dkt # 35-1 at 12–13.

That is incorrect, as the text of the Act itself shows, as the Constitution requires, and as Supreme

Court precedent dictates.

        A.      The Act’s Text Limits “Navigable Waters” to Navigable-in-fact Waterways.

        The Sacketts offer this brief textual analysis of the term “navigable waters” in the Act and

refer the Court to the more extensive analysis submitted by their counsel during the public

comment period on the 2020 Rule. See Roper Decl. Ex. A.

        The proper interpretation of “navigable waters” begins with prior uses of the phrase in

relevant statutes. See Rapanos, 547 U.S. at 723. For over a century, Congress regulated the



                                                  5
         Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 6 of 27



obstruction of navigation on rivers and lakes through statutes that applied to “navigable waters of

the United States.” See id. In the case of The Daniel Ball, the Supreme Court interpreted this term

to refer to “[t]hose rivers . . . which are navigable in fact . . . [and] form . . . a continued highway

over which commerce is or may be carried on with other States or foreign countries in the

customary modes in which such commerce is conducted by water.” 77 U.S. 557, 563 (1870); see

also Rapanos, 547 U.S. at 723. In other words, “navigable waters of the United States” was limited

to navigable-in-fact lakes, rivers, and streams.

        In 1972, Congress adopted significant amendments to the Federal Water Pollution Control

Act, 33 U.S.C. § 1251, et seq., since called the Clean Water Act. As noted above, the Act defines

“navigable waters” to mean “the waters of the United States, including the territorial seas.” 33

U.S.C. § 1362(7). The terms “navigable waters” and “waters of the United States, including the

territorial seas,” are very close to the predecessor statutes’ words “navigable waters of the United

States.” This evinces a congressional intent that the terms be interpreted in a closely related way.

The only material variation is the Act’s introduction of the term “the territorial seas.” This indicates

that the Act applies to navigable-in-fact waters as defined in The Daniel Ball, plus downstream

waters to and including the territorial seas.

        Nothing in the Act’s definition or use of “navigable waters” extends to non-navigable

waters upstream of or isolated from navigable-in-fact waters. Likewise, nothing in the legislative

history of the Act shows that Congress “intended to exert anything more than its commerce power

over navigation.” Solid Waste Agency of N. Cook Cty. v. Army Corps of Eng’rs, 531 U.S. 159, 168

n.3 (2001) (SWANCC). 2 In contrast, when Congress has intended to extend its reach to waters that



2
  Plaintiffs fail to acknowledge the significant constitutional limits that SWANCC imposes on the
reading of the Clean Water Act and that decision’s rejection of legislative history as a reason to
read the Act broadly.


                                                   6
         Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 7 of 27



are not navigable, it has said so expressly. For instance, the Flood Control Act of 1936 claimed

jurisdiction over “navigable waters or their tributaries, including watersheds thereof.” Pub. L. No.

74-738, Sec. 1, 49 Stat. 1570 (June 22, 1936).

       The Supreme Court has identified only one provision of the Act, 33 U.S.C. § 1344(g)(1)

(“Section 404(g)(1)”), as the basis for interpreting “navigable waters” to include non-navigable

wetlands abutting navigable rivers or lakes. See United States v. Riverside Bayview Homes, Inc.,

474 U.S. 121, 135–39 (1985). But see SWANCC, 531 U.S. at 171 (Section 404(g)(1) not dispositive

of meaning of “navigable waters”); id. at 169 n.5 (Section 404(g)(1) falls short of congressional

acquiescence in agency practice). The Supreme Court has never ruled on the precise meaning of

the “other waters” provision of Section 404(g)(1), other than to hold in Riverside Bayview 3 that it

reasonably includes wetlands immediately abutting and intermingling with navigable-in-fact

creeks, 474 U.S. at 134, in SWANCC that it does not include isolated ponds, 531 U.S. at 171–72,

and in Rapanos that the Act does not encompass all non-navigable tributaries or adjacent wetlands

broadly defined, 547 U.S. at 734; id. at 787 (Kennedy, J., concurring in judgment).

       The analysis attached as Exhibit A to the Roper Declaration further shows that reading

Section 404(g)(1) in conjunction with Section 10 of the Rivers and Harbors Act precludes a broad

reading of the Act as allowing regulation of non-abutting wetlands. The analysis reinforces this

conclusion by noting the uses of different terms for various sets of waters that the Act treats in

different ways, the Act’s protection of water rights established under state law, and the Supreme

Court’s reading of the Act in Riverside Bayview, SWANCC, and Rapanos.



3
 Plaintiffs are incorrect that Riverside Bayview held that the Act must be read broadly. See Dkt #
35-1 at 13, 20. The decision discussed the issue, but its holding is limited to affirming the
Army’s decision to regulate shoreline wetlands that directly abutted navigable-in-fact creeks
where it was difficult to say where the creek ended and the wetland began. Riverside Bayview,
474 U.S. at 134.


                                                 7
         Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 8 of 27



        All of this is to say that a rigorous textual analysis of the statute shows that the proper

reading of “navigable waters” is a narrow one that includes navigable-in-fact waterways and their

downstream waterways, but does not include non-abutting wetlands. This textual reading is close

to that of the Rapanos plurality, which limited regulation of non-navigable tributaries to relatively

permanent and continuously flowing water bodies which a person of ordinary experience would

call a “stream.” The plurality also limits regulation of “adjacent wetlands” to those affirmed in

Riverside Bayview and emphasized that the necessary connection to meet this standard was

intermingling, to the point where it is difficult to say where the creek ends and the wetland begins.

Rapanos, 547 U.S. at 742; id. at 741 n.10.

        B.      The Constitution Requires a Narrow Reading of “Navigable Waters.”

        The interpretation of “navigable waters” is subject to constitutional constraints. Under the

canon of constitutional avoidance, this Court should interpret the Act to avoid giving it a

constitutionally suspect meaning. See Jennings v. Rodriguez, 138 S. Ct. 830, 842 (2018) (“When

‘a serious doubt’ is raised about the constitutionality of an act of Congress, ‘it is a cardinal principle

that this Court will first ascertain whether a construction of the statute is fairly possible by which

the question may be avoided.’” (quoting Crowell v. Benson, 285 U.S. 22, 62 (1932))). 4 Any

interpretation that would extensively regulate a wide range of non-abutting wetlands raises issues

under the Commerce Clause, the Tenth Amendment, and the Non-Delegation Doctrine.

                1.      The Commerce Clause and Tenth Amendment Limit Agency
                        Regulation of Non-abutting Wetlands.



4
  The canon of constitutional avoidance “comes into play only when, after the application of
ordinary textual analysis, the statute is found to be susceptible of more than one construction.” Id.
(quoting Clark v. Martinez, 543 U.S. 371, 385 (2005)). As demonstrated elsewhere in this brief
the term “navigable waters,” as it is used in the Act is not ambiguous. See supra Section I.A; infra
Part II. But even assuming it were, the canon of constitutional avoidance instructs that this Court
should not adopt the Plaintiffs’ broad reading of “navigable waters.”


                                                    8
         Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 9 of 27



       The Supreme Court held in SWANCC that the Act lacks a “clear statement” of

congressional intent to exercise the Commerce Power to its outer limits. 531 U.S. at 172–74.

Further, the legislative history of the Act only supports the Act’s exercise of the Commerce Power

over its traditional object: the transport of goods in interstate commerce through navigation. Id. at

168 & n.3. Any reading of “navigable waters” that authorizes regulation substantially beyond

waters used to transport interstate commerce would violate the Clear Statement Rule. See

SWANCC, 531 U.S. at 172 (“Where an administrative interpretation of a statute invokes the outer

limits of Congress’ power, we expect a clear indication that Congress intended that result.”).

       Similarly, a broad reading of “navigable waters” would violate the Tenth Amendment’s

reservation of powers to the states, including traditional authority over land use and water resource

allocation, which are expressly recognized and protected in the Act. 33 U.S.C. § 1251(b); see also

Gary E. Parish & J. Michael Morgan, History, Practice and Emerging Problems of Wetlands

Regulation: Reconsidering Section 404 of the Clean Water Act, 17 Land & Water L. Rev. 43, 84

(1982) (“The existing [regulation] looks and has an effect similar to a program of federal land use

control. There should be little doubt that Congress did not intend such a result.”).

       These constitutional concerns are exemplified by the Sacketts’ property, which was

claimed by EPA to be within the reach of the agencies’ prior (i.e., before the 2020 Rule) regulatory

definition of “adjacent wetlands.” Sackett Decl. ¶¶ 7, Exs. A & B. But the Sacketts’ vacant lot has

no connection to any use of a water for the transport of goods in interstate commerce. Id. ¶¶ 3–4.

EPA’s regulation of building on the lot also directly conflicts with local land use administration.

The Sacketts obtained all required local authorization to build; EPA’s action directly countermands

that decision, by deciding that no home would be allowed there. Id. ¶¶ 3–6. A federal veto of local

land use permitting is exactly what SWANCC says the Act may not be interpreted to allow. See




                                                 9
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 10 of 27



SWANCC, 531 U.S. at 172. In contrast, the 2020 Rule more fully respects the Commerce Power

and Tenth Amendment limits on federal control over land use by abandoning the Agencies’

previously illegal assertion of regulatory authority over non-abutting wetlands. Id. ¶¶ 14–16.

               2.      The Non-Delegation Doctrine Also Limits Agency Regulation of Non-
                       abutting Wetlands.

       A broad interpretation of “navigable waters” also raises non-delegation concerns that this

Court should avoid by interpreting the Act narrowly. Under the non-delegation doctrine Congress

may not delegate legislative rulemaking authority to executive agencies without providing an

“intelligible principle” to guide the agency. See Panama Refining Co. v. Ryan, 293 U.S. 288, 414–

16 (1935); A.L.A. Schecter Poultry Corp. v. United States, 295 U.S. 495, 529-32 (1935). If

Plaintiffs have correctly interpreted the Act as allowing the Agencies to regulate an ill-defined

portfolio of non-abutting wetlands, then this is not a legal question any longer: it is a policy debate

about where to draw the line of federal regulation. This debate has roiled the Agencies, the courts,

the academy, the regulated public, and NGOs since the mid-1970s.

       The difficulty in determining where to set the outer limit of regulation along the continuum

from “navigable-in-fact only” to “all waters, no matter how remote or insignificant,” is that the

Act is utterly silent on that rather important question. Not one word in the Act offers any direction

or principle to determine how small or remote or slightly connected a non-navigable non-abutting

wetland may be and still be regulated. Likewise, the Act provides no guidance on the policy

question of how many or what type of non-abutting wetlands should be regulated under the Act. It

does not identify any facts that the agencies should investigate or determine in order to address

that policy question, nor does it provide any direction on how those facts should be determined or

weighted. See Gundy v. United States, 139 S. Ct. 2116, 2135-42 (2019) (Gorsuch, J., dissenting);




                                                  10
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 11 of 27



id. at 2130-31 (Alito, J., concurring); Paul v. United States, 140 S. Ct. 342 (2019) (statement of

Kavanaugh, J., respecting denial of certiorari).

       As a result, to the extent that “navigable waters” is interpreted to include an extensive

catalog of different categories of non-navigable waters (including some but not all non-abutting

wetlands and ephemeral drainages), the Act provides no “intelligible principle” for determining

which non-navigable waters are included. Because this would violate the non-delegation doctrine,

the Court should decline to adopt a broad reading of the term.

II.    UNDER THE CONTROLLING PLURALITY OPINION IN RAPANOS, THE 2020
       RULE’S DEFINITION OF “ADJACENT WETLANDS” IS REQUIRED.

       Rapanos is the best Supreme Court authority on whether wetlands that do not abut

navigable-in-fact rivers and lakes are federally protected “navigable waters” under the Clean

Water Act. Since Rapanos has no majority opinion, this Court must determine which opinion

controls. The correct answer is the plurality opinion.

       A.      In Rapanos, A Divided Court Limited the Clean Water Act’s Application to
               Wetlands.

       The issue in Rapanos was how to interpret whether “navigable waters” include wetlands

that do not physically abut navigable-in-fact waterways. 547 U.S. at 728; see also id. at 759

(Kennedy, J., concurring). The Supreme Court’s judgment vacated and remanded the case because

the lower courts and the Agencies had not properly interpreted that term. Id. at 757. However, the

five Justices supporting the judgment adopted different but concentric interpretations.

       The four-Justice plurality determined that the language, structure, and purpose of the Act

limit federal authority over non-navigable tributaries to “relatively permanent, standing or

continuously flowing bodies of water” commonly recognized as “streams[,] . . . oceans, rivers,

[and] lakes” connected to traditional navigable waters. Id. at 739. The plurality then limited




                                                   11
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 12 of 27



regulation of wetlands under the Act to only those wetlands that physically abut such waters, where

wetland and water are “indistinguishable.” Id. at 755.

       The plurality sharply critiqued “the breadth of the [Army] Corps’ determinations in the

field” and especially its continued reliance on an expansive interpretation of “adjacent” waters. Id.

at 727. It emphasized that in defining “navigable waters” as “waters of the United States,” the

Clean Water Act did not include all “water of the United States” but instead could only refer to

“continuously present, fixed bodies of water.” Id. at 732-33. The plurality further explained that

the definition of “waters of the United States” must be rooted in the traditional understanding of

“navigable waters.” Id. at 734. As for wetlands, the plurality reiterated that the Act regulates “only

those wetlands with a continuous surface connection to bodies that are ‘waters of the United States’

in their own right, so that there is no clear demarcation between ‘waters and wetlands.’” Id. at 742.

       Justice Kennedy concurred in the judgment but interpreted the Act more broadly than the

plurality. He shared the plurality’s concern that an overly broad interpretation of the Act would

read “navigable” out of the text, and he disagreed that the Act covers “wetlands [that] lie alongside

a ditch or drain, however remote and insubstantial, that eventually may flow into traditional

navigable waters.” Id. at 778 (Kennedy, J., concurring). Instead, he proposed that to be regulated

under the Act, non-navigable waters must have a “significant nexus with navigable waters.” Id.

at 779. Under this “significant nexus” test, wetlands are regulable if “either alone or in combination

with similarly situated lands in the region, [they] significantly affect the chemical, physical, and

biological integrity of other covered waters more readily understood as ‘navigable.’” Id. at 780.

He emphasized that this connection must not be “speculative or insubstantial.” Id.

       B.      The Supreme Court Has Adopted the Rapanos Plurality as the Controlling
               Opinion, as Shown Most Recently in County of Maui.




                                                 12
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 13 of 27



       In April 2020, the Supreme Court clearly showed that it reads the Rapanos plurality as the

controlling opinion. In County of Maui, Hawaii v. Hawaii Wildlife Fund, 140 S. Ct. 1462 (2020),

the Court addressed the question of whether, under the Clean Water Act, the movement of a

pollutant from an injection well (a point source) through groundwater (not a point source) to the

ocean (a navigable water) is a regulated “discharge.” Id. at 1468. Although that question does not

directly bear on this case, the Court’s application of Rapanos is determinative here.

       In deciding County of Maui, the Court issued four separate opinions: a six-Justice majority

opinion authored by Justice Breyer, id. at 1468–78, a concurrence by Justice Kavanaugh, id. at

1478–79 (Kavanaugh, J., concurring), and two separate dissents, one by Justice Thomas (joined

by Justice Gorsuch), id. at 1479–82 (Thomas, J., dissenting), and one by Justice Alito, id. at 1482–

92 (Alito, J., dissenting). All four opinions cite the Rapanos plurality, and all four opinions apply

its discussion of point sources under the Act in evaluating whether pollutants moving through

groundwater to the ocean constitute a regulable discharge. See id. at 1475 (citing Rapanos, 547

U.S. at 743) (stating that nothing in the Clean Water Act requires that a pollutant move “directly”

or “immediately” from its origin to navigable waters); id. at 1478 (Kavanaugh, J., concurring)

(concluding that the majority reading of “discharge” “adheres to the interpretation set forth in

Justice Scalia’s plurality opinion in Rapanos”); id. at 1482 (Thomas, J., dissenting) (concluding

that the Rapanos plurality opinion does not decide the precise issue presented in County of Maui);

id. at 1487 n.5 (Alito, J., dissenting) (concluding that the Rapanos plurality opinion supports “daisy

chaining” point sources). Every Justice joined at least one of these opinions elaborating on the

Rapanos plurality, with Justice Kavanaugh both joining the majority and writing separately on the

role of the Rapanos plurality in the County of Maui decision.




                                                 13
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 14 of 27



       While the four opinions disagreed about how the Rapanos plurality opinion applied to the

specific issue in County of Maui (namely, the definition of “discharge”), they all agreed that it was

the only Rapanos opinion that mattered. None of the County of Maui opinions cited or relied on

either the Rapanos concurrence or the dissent. Thus, when deciding the scope of the Act in County

of Maui, every member of the Supreme Court looked only to the Rapanos plurality opinion.

       This is consistent with and grows organically from the Supreme Court’s prior citations to

Rapanos. Before County of Maui, Rapanos was cited in opinions in nine Supreme Court cases. In

all of those opinions, the author cited the Rapanos plurality opinion. See Hamdan v. Rumsfeld, 548

U.S. 557, 706 (2006) (Scalia, J., dissenting); Exxon Shipping v. Baker, 554 U.S. 471, 508 n.21

(2008); Kucana v. Holder, 558 U.S 233, 253 (2010); PPL Montana, LLC v. Montana, 565 U.S.

576, 592 (2012); Sackett v. EPA, 566 U.S. 120, 123 (2012); id. at 133 (Alito, J., concurring);

Abramski v. United States, 573 U.S. 139, 198 (2014) (Scalia, J., dissenting); Alabama Legislative

Black Caucus v. Alabama, 575 U.S. 254, 268 (2015); Army Corps v. Hawkes Co., Inc., 136 S. Ct.

1807, 1811-12, 1815 (2016); National Ass’n of Mfrs. v. Department of Defense, 138 S. Ct. 617,

625, 633 (2018). By contrast, the Court has only cited Justice Kennedy’s Rapanos concurrence

once, in an opinion by Justice Kennedy—and even then the citation immediately followed a

citation to the plurality opinion. See PPL Montana, 565 U.S at 592 (citing Rapanos, 547 U.S. at

730-31 and id. at 761 (Kennedy, J., concurring in judgment)). The Sacketts’ research reveals no

Supreme Court citation to the Rapanos dissent.

       This pattern of adopting and relying on the Rapanos plurality opinion can be seen most

clearly in the Supreme Court’s post-Rapanos cases that address questions arising under the Clean

Water Act. See Sackett, 566 U.S. at 123; id. at 133 (Alito, J., concurring); Hawkes Co., 136 S. Ct.

at 1811-12, 1815; National Ass’n of Mfrs., 138 S. Ct. at 625, 633. And as noted above, this pattern




                                                 14
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 15 of 27



culminated in County of Maui, in which all four opinions debated how the Rapanos plurality

opinion applies to the definition of “discharge.” Notably, none of the Supreme Court’s post-

Rapanos Clean Water Act cases cite either Justice Kennedy’s concurrence or the dissent.

        Based on the Supreme Court’s consistent and clear adoption of the Rapanos plurality and

its interpretation of the Act’s text as clearly excluding non-abutting wetlands, the Rule’s exclusion

of wetlands that do not abut regulated waters was not merely an exercise of agency discretion, but

is required by the unambiguous text of the Clean Water Act. Rapanos, 547 U.S. at 741 (excluding

non-navigable wetlands from Clean Water Act authority unless they abut regulated tributaries so

closely that the end of one and the beginning of the other cannot be clearly discerned).

        C.      County of Maui Supersedes Fourth Circuit Decisions Discussing Rapanos.

        There is no precedential Fourth Circuit decision on the question of which of the Rapanos

opinions controls, so this Court is free to adopt the Rapanos plurality as the holding of the case

based on the Sacketts’ arguments above.

        The Fourth Circuit has applied Justice Kennedy’s concurrence in three cases, based on the

agreement of the parties. In Precon Development Corp., Inc. v. U.S. Army, 633 F.3d 278, 288 (4th

Cir. 2011), the Fourth Circuit applied Justice Kennedy’s concurrence, but only because all parties

agreed that it was the applicable test. When Precon returned to the Fourth Circuit following

remand, that Court again applied the Kennedy concurrence in an unpublished opinion, based on

the law of the case doctrine. Precon v. U.S. Army, 603 Fed. App’x 149, 150 & n.3 (4th Cir. 2015).

Similarly, in Deerfield Plantation Phase II-B Property Owners Ass’n, Inc., v. U.S. Army, 501 Fed.

App’x 268 (4th Cir. 2012), the parties agreed that if either test was satisfied, the features in question

would be regulable. Id. at 273. None of these cases decide which Rapanos opinion is controlling,

and two of the three are unpublished in any event.




                                                   15
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 16 of 27



       The only Fourth Circuit decision to state that Justice Kennedy’s concurrence is controlling

was subsequently vacated by the Supreme Court, following its above-discussed decision in County

of Maui. See Upstate Forever v. Kinder Morgan Energy Partners, L.P., 887 F.3d 637, 649 n.10

(4th Cir. 2018), vacated and remanded, 140 S. Ct. 2736 (2020). Moreover, Upstate Forever relied

exclusively and without other analysis on a Ninth Circuit decision, U.S. v. Robertson, 875 F.3d

1281 (9th Cir. 2017), for the proposition that Justice Kennedy’s concurrence controls. But the

Supreme Court also vacated Robertson. 139 S. Ct. 1543 (2019). With both Upstate Forever and

Robertson vacated by the Supreme Court, there are no Fourth Circuit precedential decisions on the

question of which Rapanos opinion controls.

       D.      Under Marks v. United States, the Plurality Opinion Is the Holding of
               Rapanos.

       Even absent the Supreme Court’s clear and progressively more robust adoption of the

Rapanos plurality opinion, this Court can identify the plurality opinion as the holding of Rapanos

by applying the test laid out in Marks v. United States, 430 U.S. 188 (1977).

               1.      The Controlling Opinion Is the One That Is a “Logical Subset” of the
                       Other.

       In Marks, the Supreme Court stated that “[w]hen a fragmented Court decides a case and no

single rationale explaining the result enjoys the assent of five Justices, ‘the holding of the Court

may be viewed as that position taken by those Members who concurred in the judgments on the

narrowest grounds.’” 430 U.S. at 193 (quoting Gregg v. Georgia, 428 U.S. 153, 169 n.15 (1976)

(opinion of Stewart, Powell, and Stevens, JJ.)). Applying that standard to Rapanos requires that

the plurality opinion be taken as the holding.

       As discussed above, the Fourth Circuit has not decided in a precedential opinion which of

the Rapanos opinions, if any, is the holding of the case. However, the Fourth Circuit has addressed




                                                 16
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 17 of 27



how it applies Marks; specifically, it has adopted the approach taken by the D.C. Circuit in King

v. Palmer, 950 F.2d 771, 781 (D.C. Cir. 1991) (en banc). See A.T. Massey Coal Co., Inc. v.

Massanari, 305 F.3d 226, 236 (4th Cir. 2002) (quoting Ass’n of Bituminous Contractors, Inc. v.

Apfel, 156 F.3d 1246, 1254 (D.C. Cir. 1998) (quoting King v. Palmer, 950 F.2d at 781)). Under

the Fourth-Circuit-adopted King approach to Marks, there is no holding unless “the narrowest

opinion represents a ‘common denominator of the Court’s reasoning’ and ‘embod[ies] a position

implicitly approved by at least five Justices who support the judgment.’” Massey Coal, 305 F.3d

at 236 (quoting Apfel, 156 F.3d at 1254 (quoting King v. Palmer, 950 F.2d at 781)). Under the

King approach, and contrary to Plaintiffs’ arguments, see Dkt 35-1 at 40, a court is not “free to

combine a dissent with a concurrence to form a Marks majority.” King, 950 F.2d at 783.

       The relevant question is which opinion supporting the judgment—the Rapanos plurality or

the concurrence—“is the logical subset of [the] other.” Massey Coal, 305 F.3d at 236. The answer

to that question dictates the outcome of this matter. And in answering that question, this Court

should start with what the judgment actually did in Rapanos. After determining that the lower

courts had not applied a proper definition of “navigable waters,” the Court remanded Rapanos to

the Sixth Circuit for further proceedings. 547 U.S at 757. The Supreme Court did not decide the

merits of the case; the only question it really addressed was “what does ‘navigable waters’ or

‘waters of the United States’ mean in the Clean Water Act?” 5 The holding of Rapanos, therefore,

is the opinion that is the logical subset of the other as to the meaning of “navigable waters.”




5
  Both the plurality and Justice Kennedy’s concurrence show this. See 547 U.S. at 729 (“In these
consolidated cases, we consider whether four Michigan wetlands . . . constitute ‘waters of the United
States’ within the meaning of the Act.”); id. at 759 (Kennedy, J., concurring) (“These consolidated
cases require the Court to decide whether the term ‘navigable waters’ in the Clean Water Act extends
to wetlands that do not contain and are not adjacent to waters that are navigable in fact.”).


                                                 17
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 18 of 27



       This approach accords with Marks, in which the Supreme Court applied its prior fractured

decision in Memoirs v. Massachusetts, 383 U.S. 413 (1966). See Marks, 430 U.S. at 193–94

(discussing Memoirs). Memoirs was a split decision, with three Justices stating that the First

Amendment protected pornographic material unless it met three tests. 383 U.S. at 418. Two other

Justices would read the First Amendment more broadly to protect all obscene material without

limit. Id. at 421, 424 (Black and Douglas, JJ., concurring). The Supreme Court said in Marks that

the narrower reading of the applicable constitutional provision—i.e., the opinion that was a logical

subset of the other—was the controlling opinion. Marks, 430 U.S. at 193. Similarly, a “logical

subset” approach to applying Marks to Rapanos must look at how broadly or narrowly the two

opinions supporting the judgment interpret the applicable statutory provision.

               2.      The Rapanos Plurality Opinion is a “Logical Subset” of the
                       Concurrence as to the Definition of “Navigable Waters.”

       In Rapanos, a majority of the Supreme Court decided that the term “navigable waters” in

the Clean Water Act was narrower than agency regulations defining the term. 547 U.S. at 724, 734

(“The plain language of the statute simply does not authorize this ‘Land Is Waters’ approach to

federal jurisdiction.”); id. at 759 (Kennedy, J., concurring) (concluding that the lower court did not

apply the proper standard to determine whether the Clean Water Act applies to wetlands not

abutting navigable waters). The Justices supporting the judgment adopted concentric rationales.

Four Justices joined in an opinion that interprets “navigable waters” narrowly, while Justice

Kennedy interpreted the term “navigable waters” more broadly, but in a way that included all the

waters that the plurality would allow regulation of.

       The key point of departure between them was the plurality’s narrow reading of the term

“significant nexus” (as describing only the type of physical intermingling that prevented a clear

distinction between the waters and the wetlands) and Justice Kennedy’s broad reading of it (as



                                                 18
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 19 of 27



categorically encompassing not only wetlands that are physically intermingled, in accord with the

plurality, but also encompassing other wetlands on a case-by-case basis—an approach with which

the plurality disagreed). Compare Rapanos, 547 U.S. at 754–55 (disagreeing with Justice

Kennedy’s broad reading of “significant nexus”), with id. at 774 (Kennedy, J., concurring)

(opining that Supreme Court precedent does not limit jurisdictional wetlands to physically abutting

jurisdictional tributaries). As shown in more detail below, when it comes to the regulation of

wetlands, the plurality opinion’s position is a “logical subset” of Justice Kennedy’s.

       The plurality concluded that the application of the term “navigable waters” to a wetland

requires a two-part inquiry:

       [E]stablishing that wetlands . . . are covered by the Act requires two findings: first, that the
       adjacent channel contains a “wate[r] of the United States,” (i.e., a relatively permanent
       body of water connected to traditional interstate navigable waters); and second, that the
       wetland has a continuous surface connection with that water, making it difficult to
       determine where the “water” ends and the “wetland” begins.

Rapanos, 547 U.S. at 742. And for the plurality, the term “body of water” is limited to lakes,

streams, and rivers. Id. at 732–33.

       Justice Kennedy’s concurrence agreed with several important aspects of the plurality

opinion. For example, he agreed that the term being interpreted was “navigable waters,” 547 U.S.

at 760 (Kennedy, J., concurring), and that the issue was whether wetlands that do not directly abut

such waters are nonetheless regulable, id. at 759 (Kennedy, J., concurring). And both the plurality

and Justice Kennedy agreed that wetlands that abut traditionally navigable waters are the outer

scope of the term “adjacent.” Id. at 740–41 & n.10; id. at 759 (Kennedy, J., concurring) (addressing

“whether the term ‘navigable waters’ in the Clean Water Act extends to wetlands that do not

contain and are not adjacent to waters that are navigable in fact”). Justice Kennedy also expressed

important points of commonality with the plurality’s reasoning. “The plurality’s opinion begins




                                                 19
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 20 of 27



from a correct premise,” which is that the Act regulates “at least some waters that are not navigable

in the traditional sense.” Id. at 767 (Kennedy, J., concurring).

       But Justice Kennedy criticized the plurality, id. at 768 (Kennedy, J., concurring), for

identifying two limitations to the Act: first, that the water adjacent to the wetland must be “a

relatively permanent body of water connected to traditional interstate navigable waters”; and

second, that the wetland must have “a continuous surface connection with that water, making it

difficult to determine where the ‘water’ ends and the ‘wetland’ begins.” 547 U.S. at 742.

       As to relative permanence (“the plurality’s first requirement”), Justice Kennedy viewed the

plurality’s reading of the Court’s prior decision in Riverside Bayview, as too narrow. Rapanos, 547

U.S. at 771 (Kennedy, J., concurring). Justice Kennedy concluded that the Army could reasonably

construe the term “waters” more broadly to include not only the “permanent streams” accepted by

the plurality, but also “impermanent streams.” Id. at 770 (Kennedy, J., concurring).

       Turning to “[t]he plurality’s second limitation,” Justice Kennedy disagreed that Riverside

Bayview limits the scope of wetlands included within the term “navigable waters” to just those

which abut navigable waters so closely that they cannot be distinguished, or even that there must

be a continuous surface connection. Id. at 772–73 (Kennedy, J., concurring). Justice Kennedy

likewise disagreed with the plurality’s reading of SWANCC, as requiring a surface connection

between wetlands and navigable waters. Id. at 774 (Kennedy, J., concurring). Ultimately, in

contrast to the plurality, Justice Kennedy concluded that the Army’s broader definition of non-

abutting but still “adjacent” wetlands would be reasonable if limited to those wetlands with a

significant nexus. Id. at 775 (Kennedy, J., concurring).

       In short, Justice Kennedy’s concurrence agreed that those waters that the plurality generally

considers “navigable” are clearly covered by the Act. But Justice Kennedy’s view was that the




                                                 20
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 21 of 27



plurality read the statute, Riverside Bayview, and “significant nexus” as used in SWANCC, too

narrowly. In his view, the Clean Water Act reaches beyond the plurality’s limitations. As to

wetlands, Justice Kennedy agreed with the plurality that those wetlands which abut covered

tributaries so closely that they cannot easily be distinguished are categorically covered by the Act,

because they have a “significant nexus” to the covered waters. Id. at 780 (Kennedy, J., concurring).

Whereas the plurality would limit covered wetlands to this category, for Justice Kennedy they are

a subset of the broader group of “adjacent” waters (as broadly defined by the Agencies) to which

he would find the Act applicable on a case-by-case basis. Thus, the relatively permanent tributaries

and directly abutting wetlands covered by the plurality’s rule are a logical subset of Justice

Kennedy’s broader reading of “navigable waters.” So, following the logical subset approach to

applying Marks, as required in this Circuit, the Rapanos plurality’s reading of “navigable waters”

is a logical subset of Justice Kennedy’s and is therefore the holding of the case.

III.   PLAINTIFFS’ APA-BASED CLAIMS ARE UNAVAILING BECAUSE
       PROCEDURAL DEFICIENCIES CANNOT REVERSE A NON-
       DISCRETIONARY AGENCY DECISION.

       Plaintiffs mistakenly argue that because the Agencies did not provide a “reasoned

explanation” for excluding non-abutting wetlands from the Rule, and did not sufficiently consider

water quality impacts in doing so, the rule is arbitrary and capricious under the APA. See Dkt #

35-1 at 56–61. As to the definition of “adjacent wetlands,” Plaintiffs’ objections are unavailing.

       As discussed above, the Agencies’ exclusion of non-abutting wetlands was compelled by

the plain language of the Clean Water Act, Supreme Court precedent, and the U.S. Constitution.

Under the controlling plurality opinion in Rapanos, the language of the Act limits the regulation

of wetlands to those that directly abut other regulated water bodies. Rapanos, 547 U.S. at 755. And

the Agencies’ decision to exclude non-abutting wetlands was required under the U.S. Constitution,




                                                 21
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 22 of 27



since including non-abutting wetlands would violate various constitutional provisions and

doctrines. See supra Section I.B. Any alleged procedural deficiencies in the rulemaking process

therefore could not have affected the Agencies’ non-discretionary exclusion of non-abutting

wetlands from Federal authority, and Plaintiffs’ arguments that the Rule was promulgated in

violation of the procedural requirements of the APA must fail.

       Procedural or factual infirmities in agency decision-making will not affect the lawfulness

of non-discretionary agency action. See Kevin M. Stack, The Constitutional Foundations of

Chenery, 2007 Yale L.J. 952, 965–66 (“As Judge Friendly put it, ‘[W]hen agency action is

statutorily compelled, it does not matter that the agency which reached the decision required by

law did so on a debatable or even a wrong ground, for remand in such a case would be but a useless

formality.’”) (quoting Henry J. Friendly, Chenery Revisited: Reflections on the Reversal and

Remand of Administrative Orders, 1969 Duke L.J. 199, 210). This general principle applies within

the broader context of administrative law, as illustrated by three applications.

       First, the Chenery doctrine, which provides that an agency may not defend an

administrative decision on different grounds than those on which the decision was originally based,

is inapplicable where the decision was compelled by law. See Koyo Seiko Co. v. United States, 95

F.3d 1094, 1099–1102 (Fed. Cir. 1996) (citing SEC v. Chenery Corp., 318 U.S. 80, 87 (1943)).

Thus, in Koyo Seiko, the Federal Circuit declined to apply Chenery and affirmed a Commerce

Department antidumping proceeding on grounds other than those in the agency’s record,

concluding that the decision was compelled by statute. Id. The court held that there can be no

application of the Chenery doctrine where the “the sole issue is one of statutory construction,” the

“plain language of the statute compels the conclusion,” and the conclusion does not “implicate the

exercise of agency discretion.” Id. at 1101; see also Ark. AFL-CIO v. Fed. Commc’ns Comm’n.,




                                                 22
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 23 of 27



11 F.3d 1430, 1440 (8th Cir. 1993) (court may find additional bases “for a correct legal result”

beyond those offered by the agency; “the Supreme Court clearly limited Chenery to situations in

which the agency failed to make a necessary determination of fact or of policy.” (citing Chenery,

318 U.S. at 88)). Likewise, the 2020 Rule’s definition of adjacent wetlands is compelled by the

Act. As such, the adjacent wetlands provision of the Rule must be upheld under the text of the

Clean Water Act, irrespective of the reasoning set forth by the Agencies.

       Second, in reviewing ALJ decisions, several courts have held that remand “is unnecessary

. . . ‘[w]here application of the correct legal standard could lead to only one conclusion.’” Zabala

v. Astrue, 595 F.3d 402, 409 (2d Cir. 2010) (affirming an agency decision in a social security

appeal despite factual errors in the ALJ’s conclusions (quoting Schaal v. Apfel, 134 F.3d 496, 504

(2d Cir. 1998))); Kang v. Attorney General, 611 F.3d 157, 167-68 (3d Cir. 2010) (refusing to

remand to the Board of Immigration Appeals where “application of the correct legal principles”

would not alter the legal conclusions reached by the court). Likewise, remanding the adjacent

wetlands provisions of the 2020 Rule to the Agencies for the further proceedings that Plaintiffs

claim are required by the APA would lead to an identical result: the exclusion of non-abutting

wetlands, as required by the Act and the Constitution.

       Third, although “[a]n administrative remand may be appropriate when an agency

procedurally errs by failing to articulate a reasoned basis for its decision[,] . . . [w]hen an agency

legally errs by acting outside its statutory authority, a remand would be futile and improper.” Union

Pacific R.R. Co. v. U.S. Dep’t of Homeland Sec., 738 F.3d 885, 901 (8th Cir. 2013). In Union

Pacific, the Eighth Circuit refused to remand a Customs decision because the agency had plainly

exceeded its statutory authority, and a court “simply will not remand ‘[w]here application of the

correct legal standard could lead to only one conclusion.’” Id. (quoting Zabala, 595 F.3d at 409).




                                                 23
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 24 of 27



Although Union Pacific involved reversing rather than upholding an agency decision, it stands for

the same fundamental principle: remand to the agency to correct procedural infirmities is

inappropriate where the matter is resolved by a legally compelled conclusion.

       The general principle established in these cases recognizes that it is inappropriate to set

aside or remand a non-discretionary action, such as a legally compelled regulatory interpretation

of a statute, to the administrative process. 6 Therefore, Plaintiffs’ APA claims fail as to the 2020

Rule’s non-discretionary definition of adjacent wetlands.

IV. THE SACKETTS HAVE STANDING TO DEFEND THE RULE

       The Sacketts have standing to defend the adjacent wetlands provision of the Rule. An

intervenor may demonstrate standing via the standard constitutional inquiry—by proving “injury-

in-fact,” causation, and redressability. See Doe v. Public Citizen, 749 F.3d 246, 262 (4th Cir. 2014)

(quoting Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 12 (2004)).

       As noted by the D.C. Circuit (where circuit authority requires standing for defendant-

intervenors), a defendant-intervenor demonstrates “a sufficient injury in fact where . . . [the

defendant-intervenor] benefits from agency action, the action is then challenged in court, and an

unfavorable decision would remove the party’s benefit.” Crossroads Grassroots Policy Strategies

v. Fed. Election Comm’n, 788 F.3d 312, 317 (D.C. Cir. 2015). That is precisely the case with the

Sacketts. Starting in 2008, EPA has claimed regulatory authority over the Sacketts’ residentially

zoned vacant lot on the grounds that it contains features regulated as “adjacent wetlands” under



6
  Arguments under Dep’t of Homeland Sec. v. Regents of Univ. of Cal., 140 S. Ct. 1891, 1911
(2020) are inapplicable to the 2020 Rule’s nondiscretionary exclusion of non-abutting wetlands
from the definition of “navigable waters.” See Dkt # 35-1 at 59. Unlike the agency decision at
issue in Regents, the exclusion of non-abutting wetlands from federal authority did not involve any
subsequent “policy choices” or the exercise of “discretionary authority.” See Regents of Univ. of
Cal., 140 S. Ct. at 1910–11. Instead, the 2020 Rule simply follows the Clean Water Act’s
unambiguous command to exclude non-abutting wetlands from federal authority.


                                                 24
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 25 of 27



the 1986 Regulations. See Sackett Decl. ¶¶ 7–13, Exs. A & B. As a result, the Sacketts have been

unable to build a home on their lot for the last thirteen years. Sackett Decl. ¶¶ 11–13. But under

the 2020 Rule’s revised definition of “adjacent wetlands,” the Sacketts’ property is excluded from

agency authority under the Act. See 33 C.F.R. § 328.3(c)(1); Sackett Decl. ¶¶ 3–4; 14–15, Exs. A

& B (establishing that the Sacketts’ lot has no surface water connection to any other surface water

and is separated from the closest surface water by an impermeable artificial barrier). The 2020

Rule therefore affords the Sacketts significant regulatory relief and benefit. See Sackett Decl. ¶ 16.

       But the Plaintiffs’ challenge to the 2020 Rule, if successful, would remove that relief and

reinitiate the Sacketts’ injuries anew. See Complaint, Chesapeake Bay Found., Inc. v. Wheeler,

1:20-cv-01064 (D. Md. Apr. 27, 2020), Dkt # 1 at 37 (seeking vacatur of the 2020 Rule). Should

the 2020 Rule be vacated, one outcome would be the immediate revival of the regulations in effect

in 2008 and the return of the Sacketts’ property to EPA’s asserted regulatory dominion. And since

EPA’s jurisdictional determination regarding the Sacketts’ property remains in effect, this injury

is certain and immediate. Sackett Decl. ¶ 13. The revival of the prior rules would therefore have

an immediate negative effect on the Sacketts’ ability to use and enjoy their private property and

would remove the benefit to the Sacketts of the 2020 Rule. See Sackett Decl. ¶ 17–19.

       These injuries are directly traceable to the Plaintiffs’ lawsuit and would be redressed

through a judgment in favor of Defendants, which would permit the regulatory relief afforded the

Sacketts by the 2020 Rule to remain in effect. See Crossroads Grassroots Policy Strategies, 788

F.3d at 316 (under similar circumstances, if a defendant-intervenor “can prove injury, then it can

establish causation and redressability”).

                                            CONCLUSION

       Plaintiffs’ motion for summary judgment must be denied.




                                                 25
Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 26 of 27



DATED: January 15, 2021.

                               Respectfully Submitted,

                               /s/ Glenn E. Roper
                               GLENN E. ROPER
                               D. Md. No. 21382
                               Pacific Legal Foundation
                               1745 Shea Center Dr., Suite 400
                               Highlands Ranch, CO 80129
                               Telephone: (916) 419-7111
                               Email: geroper@pacificlegal.org

                               ANTHONY L. FRANÇOIS*
                               Cal. Bar No. 184100
                               CHARLES T. YATES*
                               Cal. Bar No. 327704
                               Pacific Legal Foundation
                               930 G Street
                               Sacramento, CA 95814
                               Telephone: (916) 419-7111
                               Email: afrancois@pacificlegal.org
                               Email: cyates@pacificlegal.org

                               Attorneys for Proposed Defendant-Intervenors
                               Chantell and Michael Sackett

                               * pro hac vice motions pending




                              26
        Case 1:20-cv-01063-RDB Document 45 Filed 01/15/21 Page 27 of 27



                               CERTIFICATE OF SERVICE

       I hereby certify that, on January 15, 2021, I filed and thereby caused the foregoing

document to be served via the CM/ECF system in the United States District Court for the District

of Maryland on all parties registered for CM/ECF in the above-captioned matter.

                                               /s/ Glenn E. Roper
                                               GLENN E. ROPER




                                              27
